The judgment of the court was pronounced by
Rost, J.
This case is not in a situation that will enable us to pass finally upon it. Some of the witnesses examined have not told the whole truth, and have evaded answering questions which must be within their knowledge. The reasonable expectation that full answers would be made, may have induced the defendant not to procure evidence to trace the note to the possession of the original holder, and thus to show whether it was the one held by the Messrs. Wilson. The truth can, no doubt, be elicited in another trial; and we must have it.
To facilitate the proceedings, we will now pass upon the bill of exceptions of the defendant. We are of opinion that, under the pleadings, Govy Hood has no interest in the controversy, and that he is therefore a competent witness. We adhere to the decision in the case of Waters and Petrovich v. Blanchard, 19 L. R. 584.
It is therefore ordered that the judgment in this case be reversed, and the case remanded for further proceedings according to law; the plaintiff and appellee paying the costs of this appeal.